                                                                     l'r.===========.i
                                                                       USDCSDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECfRONJCALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC   ,::···-~--r--:rt--#-t-,-t-:,,,'1-
                                                                       DATE FILED:

 ------------------------------                  X


 UNITED STATES OF AMERICA
                                                        fERQ.P08EBJ ORDER
                     - V. -
                                                        19 Cr. 798 (LAK)
 BRANDON HERNANDEZ,

            Defendant.


 ------------------------------ X




                   WHEREAS, with the defendant's consent, his guilty plea allocution was made

before a United States Magistrate Judge on November 8, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated:             New Y~ , New York
                      /YIY ,2019


                                                                      KAPLAN
                                               UNITED STATES DISTRIC JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
